252 F.2d 862
Jesse HAMILTON, Appellant,v.UNITED STATES of America, Appellee.
No. 14074.
United States Court of Appeals District of Columbia Circuit.
Argued February 17, 1958.
Decided March 6, 1958.

Mr. Sol M. Alpher, Washington, D. C. (appointed by this Court), for appellant.
Mr. Fred L. McIntyre, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Joel D. Blackwell, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON and BURGER, Circuit Judges, and JACKSON, a Senior Judge of the United States Court of Customs and Patent Appeals.*
PER CURIAM.


1
A jury convicted appellant of manslaughter. There was evidence from which the jury could have found the following facts: At about 9:20 P.M. on January 5, 1956, appellant and the woman with whom he had been living for four years were standing on a street car loading platform on a street fairly active with traffic. Appellant struck the woman in the face several times and she fell upon the street car tracks. While she was trying to get up, a taxicab approached and, although appellant did not attempt to stop it, it did stop short and drive around the other side of the loading platform. Before the woman could get off the tracks, appellant struck her again. This time she lay motionless. Appellant still made no attempt to halt the approaching traffic or to help the woman to a place of safety. He merely walked away. Another approaching taxicab ran over her and inflicted injuries from which she died a few days later.


2
On this appeal appellant urges that death resulted, not from his blows, but from the independent intervening injuries inflicted by the taxicab. We think that in the total circumstances of this case the jury could conclude beyond a reasonable doubt that the death was a reasonably foreseeable consequence of appellant's malicious conduct.


3
Appellant's other contentions disclose no error affecting substantial rights.


4
Affirmed.



Notes:


*
 Sitting by designation pursuant to the provisions of § 294(d) of Title 28 United States Code